DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This is responsive to the Remarks filed 02/23/2021, as the Remarks filed 07/19/2021 simply describe that the claims filed 07/19/2021 have been amended in response to the Notice of Non-Compliant Amendment mailed 05/21/2021. 
Applicant's arguments regarding the new matter rejections of claims 1 and 12, see Remarks pg. 7-8 have been fully considered but they are not persuasive. Applicant’s amendment does not address the crux of the new matter issue previously established in that there is no support in the originally filed specification for the first and second signal components from the first and second set of leads, respectively, BOTH being used to determine the IPG waveform as claimed. Applicant’s disclosure only seems to provide support for the first and second bio-electrical signal components being used to determine an ECG AND IPG waveform, respectively (non-final rejection mailed 11/24/2020, pg. 4, para. 9-10). As currently amended, claims 1 and 12 still recite that the first and second set of electrode leads sense first and second bio-electric signal components, respectively, which are both used for determining the IPG waveform (e.g., claim 1, para. 4-5). As a result, the new matter issue still stands and the rejection has been maintained.
Applicant's arguments regarding the rejections of claims 1 and 12 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that none of the cited portions of the references appear to teach or suggest none of the cited portions of the references appear to teach or suggest the particular claimed configuration of housings, including "a housing configured to be attached to a middle of the patient's chest and comprising a first enclosure component, a second 
Banet (US 2017/0172515) clearly discloses a housing configured to be attached to a middle of the patient's chest (Fig. 3A, sensor 10) and comprising a first enclosure component (sensor segment 40b), a second enclosure component (sensor segment 40a) wherein, during use, the first enclosure component rests adjacent to the second enclosure component (The sensor segments 40a and 40b rest adjacent to each other on the patient’s chest). 
Furthermore, Narasimhan (US 9820696) teaches an acoustic sensor disposed within an acoustics module, the acoustic module adapted placed on the patient’s chest to listen for heart sounds which may be indicative of a condition (Col. 3, ll. 28-38 describe holding a smartphone [i.e., an acoustic module] with an internal microphone [i.e., an acoustic sensor] to a patient’s chest to measure PCG heart sounds). One of ordinary skill in the art would recognize the advantages in including Narasimhan’s taught acoustic sensor within Banet’s device in order to provide an acoustic module to measure heart sounds for heart condition determination. 
As a result, the rejections are maintained. See rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, the claims recite, “a second bio-electric signal component that is used with the first bio-electric signal component to determine the IPG waveform”, see for example claim 1, second to last paragraph. Looking to the originally filed specification, para. 60 describes, “The electrodes 42, 48 sense a voltage that indicates the impedance encountered by the injected current. The voltage passes through… filters... and differential amplifiers to… filter out and amplify signal components related to the two different waveforms… One of the signal components indicates the ECG waveform; another indicates the IPG waveform”; i.e., there is no support in the originally filed specification for the first and second signal components from the first and second set of leads, respectively, both being used to determine the IPG waveform as currently claimed. Rather, it seems that Applicant’s disclosure provides support for the first and second bio-electric signal components being used to determine an ECG and IPG waveform, respectively.
Although para. 60 further describes that, “The IPG waveform has low-frequency (DC) and high-frequency (AC) components…”, there is no indication provided in the specification that these two frequency components correspond to the first and second set of leads which measure the first and second bio-electrical signal components, respectively, as claimed (Claim 1, para. 5-6). As a result, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US PGPUB 2017/0172515) (hereinafter Banet) in view of Narasimhan (US Patent 9820696), further in view of Banet et al. (USPGPUB 2017/0188848) (hereinafter Banet ‘848).
Regarding claims 1 and 12, Banet discloses a sensor for measuring photoplethysmogram (PPG) (Abstract, “neck-worn sensor… that measures… pulse oximetry”) and electrocardiogram (ECG) waveforms (Fig. 11A) from a patient, the sensor comprising: a housing configured to be attached to a middle of the patient’s chest (Fig 3A depicts sensor 10 attached to middle of chest; Fig. 4, sensor 10) and comprising a first enclosure component (Fig. 4, sensor segment 40a, distal end connected to connector segment 48), a second enclosure component (Fig. 4, sensor segment 40b, distal end connected to connector segment 46), and a flexible component connected on one end to the first enclosure component, and on its opposing side to the second enclosure component, with combined first enclosure component, second enclosure component, and flexible component forming a housing wherein (Fig. 4, securement member 32 connected to locations opposite each distal end of sensor segments; Para. [0037], first sentence: “flexible housing, configured to be worn around a patient’s neck”); and, during use, the first enclosure component rests adjacent to the second enclosure component (Fig. 3A depicts curved component drapes around a patient’s neck, sensor segments 40a on left side of patient’s chest and 40b on right side of patient’s chest adjacent to each other); an optical sensor disposed within the first enclosure component (Fig. 9, circled portion 9A depicts pulse oximetry circuit 100; optical sensor 100 is disposed on first distal end of sensor segment 40a which rest on right side of patient’s chest), the optical sensor comprising a light source for irradiating a portion of the patient's chest, and a photodetector for detecting radiation that reflects off the patient's chest (Para. [0085], last two sentences: “The pulse oximetry circuit 100 drives red and infrared LEDs in an alternating, pulsatile manner and controls a light-sensitive, photodetector diode, as generally known in the art”) to generate the PPG waveform (Para. [0086], first two sentences: “The pulse oximetry circuit 100… measures PPG waveforms from capillary beds in the patient’s chest to generate a value of SpO2”); a first set of electrode leads disposed on the enclosure component  (Fig. 10A, circular, electrode-retaining rare-earth magnets 114; Para. [0091], second sentence: “electrode patch 116… hides the electrode-retaining 
Banet does not disclose measuring a phonocardiogram (PCG) waveform; an acoustic sensor disposed within an acoustics module, the acoustics module adapted to be located on the patient’s chest 
Regarding measuring a phonocardiogram (PCG) waveform and an acoustic sensor disposed within an acoustics module, the acoustics module adapted to be located on the patient’s chest adjacent to one of the first enclosure component and the second enclosure component, the acoustic sensor comprising a sound-detecting sensor that detects heart sounds from the patient's chest to generate the PCG waveform, Narasimhan teaches that, “the user holds the smartphone with an internal microphone and places the internal microphone on the user’s chest and the microphone is utilized to measure a plurality of phonocardiogram (PCG) heart sounds… In healthy individuals, there are usually only two heart sounds S1 and S2 that repeat with each heartbeat. However, in some instances, there are other heart sounds for each heartbeat… that may indicate a heart condition,” (Col. 3, ll. 28-38). In this case, the smartphone is being interpreted as an “acoustic module” and the internal microphone as an “acoustic sensor”. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet to incorporate an acoustic sensor disposed within an acoustics module, the acoustics module adapted to be located on the patient’s chest adjacent to one of the first enclosure component and the second enclosure component, the acoustic sensor comprising a sound-detecting sensor that detects heart sounds from the patient's chest in order to measure a plurality of PCG heart sounds which may indicate a healthy individual or an individual with a heart condition, as taught by Narasimhan. One of ordinary skill in the art would recognize achieving these limitations by including Narasimhan’s acoustic sensor on central circuit board 54, see Fig. 10A of Banet, thus making the central 
Regarding measuring an impedance plethysmogram (IPG) waveform; or using the first and second set of electrode leads to inject electrical current into the patient’s chest, and sense a first and second bio-electric signal component which are both used to determine the IPG waveform, Banet ‘848 teaches a body-worn sensor (Fig. 2, sensor 25) which features an electrical impedance system having at least four electrodes, at least one of which is configured to inject an electrical current into the patient's body, and at least one of which is configured to measure a signal induced by the electrical current and representative of an impedance plethysmogram (Para. [0043], first sentence). Banet ‘848 further teaches that impedance measurement comprises measurement of two different signal components generated by current injected at left and right hand sides of a patient’s chest, respectively, which are used to determine electrical impedance (Para. 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet to further incorporate measuring an impedance plethysmogram (IPG) waveform; or using the first and second set of electrode leads to inject electrical current into the patient’s chest, and sense a first and second bio-electric signal component which are both used to determine the IPG waveform. Making this modification would be useful for monitoring thoracic fluid levels in a CHF patient via impedance for determining an onset of heart failure (Para. [0021], last two sentences).
Regarding claims 2 and 13, Banet discloses that one electrode lead from the first set of electrode leads is located on a first side of the optical sensor, and a second electrode lead from the first set of electrode leads is located on an opposing side of the optical sensor (Fig. 10A, electrodes S2 and I2 [attached to magnets 114] are on either side of aperture 130; Para. [0092], second to last sentence: “small hole or aperture 130… is formed through electrode patch 116 to permit radiation associated with 
Regarding claims 3, 4, 8, 9, 14, 15, 19 and 20, Banet discloses at least one of the first and second set of electrode leads is a metal snap [magnet] configured to receive a post [second magnet] comprised by an electrode in the first and second set of adhesive electrodes, respectively (Para. [0093]: “… stainless steel metal posts of the electrode patches 116 are attracted to the magnets 114… magnetic attraction between the magnets 114 and the stainless steel posts will then cause the electrode patch 116 to snap into place”; Fig. 10A). As would be recognized by one of ordinary skill in the art, the magnets 114 would inherently define a metal snap since magnets are inherently composed of metal. Additionally, the disclosure that there is an attraction between the magnets 114 and the stainless steel posts inherently requires the stainless steel posts to be magnetic.
Regarding claims 7 and 18, Banet in view of Narasimhan teaches the use of an acoustic signal as evidenced in the rejection of claim 1. Additionally, as also evidenced from the rejection of claim 1, the placement of the acoustic sensor between the electrode leads (Fig. 10A, magnets 114) would have been obvious to one of ordinary skill in the art to try since there would be a finite number of identified, predictable placements of the acoustic sensors on the sensing portion. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to try modifying Banet to incorporate the acoustic sensor of Narasimhan wherein one electrode lead from the second set of electrode leads is located on a first side of the acoustic sensor, and a second electrode lead from the second set of electrode leads is located on an opposing side of the acoustic sensor in view of the limited possible placements of the sensor on the device.
Claim 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Narasimhan in view of Banet ‘848, further in view of Verkruijsse et al. (US PGPUB 2018/0333053) (hereinafter Verkruijsse).
Regarding claims 5 and 16, Banet discloses the first enclosure component comprising an opening (Fig. 10A, hole or aperture 130; Para. [0092], second to last sentence: “small hole or aperture 130… is formed through electrode patch 116 to permit radiation associated with the pulse oximetry circuit 100 and the pulse oximetry measurement to pass through the electrode patch…”).
Banet does not disclose, however, that the opening allows the optical sensor to contact the patient’s skin when the sensor is worn. Verkruijsse, however, teaches a wearable device and system for acquiring physiological information of a subject (Abstract) wherein, “The carrier may be configured to allow direct contact of the optical sensor, the optical emitter and/or at least part of the carrier, in particular outside of the light reflecting area, with the skin” (Para. [0037], first sentence). Verkruijsse further teaches that, “It is not mandatory that the optical emitter and/or the optical sensor have direct contact.  Having a short distance (e.g. a few mm) is also possible, as long as the skin can be sufficiently illuminated and the sensor signal can be sufficiently acquired” (Para. [0037], sentences 2-3). Verkruijsse implicitly teaches that direct contact of the optical sensor with the skin would provide sufficient illumination of the skin and sufficient acquisition of the sensor signal due there being essentially no distance between the sensor and the skin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet in view of Narasimhan in view of Banet ‘848 to incorporate the teachings of Verkruijsse and configure the opening to allow the optical sensor to contact the patient’s skin when the sensor is worn. Doing so would provide sufficient illumination of the skin and sufficient acquisition of the sensor signal.
Regarding claims 6 and 17, Banet discloses the first enclosure component comprising a transparent component that contacts the optical sensor and allows radiation from the optical sensor to irradiate the patient's skin when the sensor is worn by the patient (Fig. 10A, hole or aperture 130; Para. [0092], second to last sentence: “small hole or aperture 130… is formed through electrode patch 116 to through the electrode patch…”). Since Banet discloses the radiation from the optical sensor passing “through the electrode patch”, Banet inherently discloses a transparent component contacting the optical sensor.
In the event that Applicant finds the above rationale for rejection deficient, the Examiner also notes that Verkruijsse teaches an illumination layer which defines a distance between the optical sensor and the skin (Para. [0037]: “the thickness of the illumination layer (or an optical light-guide) may determine said distance”) which provides a “contactless PPG measurement [that] does not rely on a specific controlled light path through the skin area, but rather acquires the signal reflected from a relatively large spatial area, from an effectively much shallower depth” (Para. [0051]). In view of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet in view of Narasimhan in view of Banet ‘848 to incorporate the illumination layer that contact the optical sensor in order to not have to rely on a specific controlled light path through the skin and be able to acquire a signal reflected from a relatively large spatial area.
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Narasimhan in view of Banet ‘848, further in view of Raj et al. (US PGPUB 2019/0365263) (hereinafter Raj).
Regarding claims 10 and 21, Banet in view of Narasimhan in view of Banet ‘848 teaches the acoustic sensor, as evidenced above, as well as the second enclosure component comprising an opening (Banet, Fig. 10A, hole or aperture 130). Placement of the acoustic sensor between the electrode leads (as discussed in the rejection of claims 7 and 18) would allow for the acoustic sensor to be directed over the aperture 130 in Fig. 10A. Banet in view of Narasimhan, however, does not teach the acoustic sensor contacting the patient’s skin when the sensor is worn.
Raj, however, teaches a digital stethoscope using a mechano-acoustic sensor suite (Abstract) wherein the acoustic sensor (For example, a microphone: Para. [0038], last two sentences) is allowed direct contact with the skin in order to provide the most highly conductive path for transmission of the acoustic signal to the acoustic sensor (Para. [0058], second to last sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet in view of Narasimhan in view of Banet ‘848 to allow for direct contact of the acoustic sensor with the patient’s skin in order to provide the most highly conductive path for transmission of the mechano-acoustic signal to the sensor as taught by Raj.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Narasimhan in view of Banet ‘848, further in view of Peretto (US PGPUB 2008/0027333).
Regarding claims 11 and 22, Banet in view of Narasimhan in view of Banet ‘848 teaches the second enclosure component (Banet, Fig. 10A, hole or aperture 130) as well as an acoustic sensor as evidenced above. Banet also teaches a gel material to be used on the adhesive electrodes for contact with the patient’s skin (Para. [0092]: “each of the electrodes has a sticky conductive hydrogel that contacts the patient’s skin”). 
Banet in view of Narasimhan in view of Banet ‘848 does not teach that the gel contacts the acoustic sensor and couples acoustic sounds from the patient’s chest into the acoustic sensor when the sensor is worn by the patient. Peretto, however, teaches that, “A gel may be provided between the sensor and chest wall in order to increase heart sound transmission to the sensor” (Para. [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet in view of Narasimhan in view of Banet ‘848 to have the gel on the contiguous component contact the acoustic sensor and couple acoustic sounds from the patient’s chest into the acoustic sensor when the sensor is worn by the patient in order to increase heart sound transmission to the sensor, as taught by Peretto.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuo et al. (US 2008/0287768) disclose a necklace type detector for ECG and temperature information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792